Citation Nr: 0113689	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot and assigned a 10 percent 
evaluation, effective July 24, 1997.  The veteran appealed 
the assignment of both the 10 percent evaluation and the 
effective date. 

In August 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In an April 2000 decision, the Board granted an earlier 
effective date of January 24, 1986, for the grant of service 
connection for residuals of fractures to the second, third, 
fourth, and fifth metatarsals of the left foot and remanded 
the claim for entitlement to an initial evaluation in excess 
of 10 percent for the service-connected disability for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot are no more than 
moderately disabling.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for residuals of fractures to the second, third, 
fourth, and fifth metatarsals of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5283 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran sustained fracture to his fourth and fifth toes 
in February 1966.  X-rays showed transverse fractures of 
fourth and fifth metatarsals.  The radiologist stated that 
such metatarsals were in good alignment.

In a March 1986 letter, a private physician reported the 
veteran's inservice injury and stated the veteran currently 
denied numbness and tingling, but stated he had occasional 
aching in his forefoot with certain types of motions or 
prolonged standing.  He noted the veteran had trouble with 
"certain types of shoes."  Examination of the left foot 
revealed the veteran was in no acute discomfort.  Toe motion 
and sensation and circulation were normal.  The physician 
stated the veteran had some tenderness at the heads of the 
second, third, and fourth metatarsals and that there was no 
tenderness at the base of the metatarsals at the present 
time.  X-rays taken at that time showed signs of previous 
fractures of the second, third, and fourth metatarsals with 
some probable degenerative changes at the base of the third 
and fourth metatarsals and some prominence at the head of the 
second metatarsal.

The physician concluded no surgery or medication was 
indicated.  He noted the veteran should be careful in his 
choice of shoes and should get shoes with a flexible sole.

A September 1997 VA examination report shows the veteran 
denied treatment for his foot, but noted he had been advised 
to wear good shoes (but that he had not been prescribed 
shoes).  The veteran reported prolonged walking and prolonged 
standing made his foot painful and stated he had to recently 
quit his job in industrial maintenance because it required 
too much walking.  He stated the pain occurred when he placed 
weight on the metatarsal heads, such as in a walking forward-
type of movement.

Physical examination revealed no deformity and no significant 
tenderness or edema.  Supination and pronation of the foot 
were normal.  The examiner stated the veteran was able to 
rise on his toes and heels, but that rising on the toes was 
painful.  Appearance and function were reported as normal.  
The examiner stated the veteran walked with a limp, favoring 
the left lower extremity.  X-rays revealed a deformity of the 
neck of the third and forth metatarsals with a probable 
exostosis from the fourth metatarsal.  The diagnosis was 
chronic pain in the left foot, status post remote fracture of 
the fourth and fifth metatarsals with resulting deformity of 
the third and fourth metatarsals.  The examiner stated 
functional loss due to pain was "of significance."

In August 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had been forced to 
quit some good jobs because he could not do a lot of standing 
or walking and had to take a lesser-paying job.  He described 
the pain in his foot as constant.  The veteran stated he was 
not on any medication for his foot and that he did not 
receive treatment.  He noted he would alleviate the pain by 
using pain killers, which he purchased over the counter.  The 
veteran stated he could not play any sports.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
was currently working in the maintenance department at a 
corporation, which involved a lot of standing and walking.  
He stated he would sometimes have to take extra-long breaks 
because of his foot.  The veteran stated the pain in his left 
foot was constant, but noted the pain lessened when he would 
rest his foot.  He stated he did not take prescription drugs 
or use prescription shoes.  The veteran testified his feet 
hurt the most when he would have to bend his foot as he 
walked, but noted he had not needed to use crutches or a cane 
for assistance with walking.  He stated his left foot had 
gotten worse since his last VA examination, and that it had 
gotten progressively worse since the 1980s.  The veteran 
denied any swelling in the left foot.

A July 2000 VA examination report shows the veteran reported 
increased pain in the left foot.  He stated the pain was 
intense, especially in the forefoot.  He denied swelling, 
stiffness, or heat, but stated the pain was constant.  The 
veteran added he could not put pressure on his forefoot.  He 
stated walking and standing too long would cause pain, 
particularly on concrete floors.  The veteran reported he did 
not wear corrective shoes, but noted he bought expensive 
shoes.  He stated he had not had any surgery on his left 
foot.  He reported he was working but that this job required 
walking, which was affecting his work.  

Examination of the left foot revealed tenderness at the base 
of the second, third, and fourth toes on the plantar aspect.  
The veteran reported walking barefoot was very difficult 
because of the pain.  The examiner noted the veteran 
ambulated with a significant limp favoring the left foot and 
would avoid letting his left forefoot touch the ground.  He 
stated the veteran could not do range of motion of the toes 
because of pain and that the veteran was limited in walking 
secondary to pain.  Examination of the skin on the feet was 
normal.  There was no tenderness over the great toe or the 
plantar aspect of the foot.  X-rays revealed arthritic 
changes of the first right metatarsal phalangeal joint and 
arthritic changes of the inter phalangeal joint.  He noted 
there was a minor old fracture deformity of the left third 
and fourth metatarsal necks and calcaneal spur.  The 
diagnoses were arthritic changes of the right first 
metatarsal, minor old fracture deformity of the left third 
and fourth metatarsal neck fractures, and plantar neuroma of 
the left foot.

The examiner stated that although the veteran was noted to 
have some arthritic changes and old fracture deformities of 
the left third and forth metatarsal necks, the pain the 
veteran was experiencing in the left foot at the present time 
was secondary to the plantar neuroma.  He added functional 
loss due to pain was significant because of the neuroma of 
the left foot, which was moderate to severe.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1997 rating decision on appeal 
and the March 1998 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for residuals of fractures to the second, third, 
fourth, and fifth metatarsals of the left foot.  In the March 
1998 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Alabama 
Department of Veterans Affairs.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran denied 
receiving any treatment for his residuals of fractures to the 
second, third, fourth, and fifth metatarsals of the left 
foot, both private and VA.  He noted he had seen a private 
physician one time in 1986, and there is a 1986 letter in the 
claims file from a private physician.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for residuals of fractures to the second, third, 
fourth, and fifth metatarsals of the left foot that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo two 
VA examinations related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's service-connected residuals of fractures to the 
second, third, fourth, and fifth metatarsals of the left foot 
is evaluated by analogy to malunion or nonunion of the tarsal 
or metatarsal bones.  Under Diagnostic Code 5283, moderate 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2000).  Moderately severe malunion or 
nonunion of the tarsal or metatarsal bones warrants a 
20 percent and severe malunion or nonunion warrants a 
30 percent evaluation.  Id.  With actual loss of use of the 
foot, a 40 percent evaluation should be assigned.  Id. at 
Note. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
including the veteran's testimony, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for residuals of fractures 
to the second, third, fourth, and fifth metatarsals of the 
left foot.  The Board finds that the above-described evidence 
establishes that the veteran's service-connected disability 
is no more than moderately disabling.  Specifically, in March 
1986, the examiner stated that there was some tenderness at 
the heads of the second, third, and fourth metatarsals, but 
noted there was no tenderness at the base of the metatarsals.  
He did not think that either surgery or medication was 
indicated.  When seen in September 1997, the veteran reported 
pain in his left foot with prolonged standing and walking.  
The examiner stated there was no significant tenderness or 
edema in the left foot.  The veteran was able to rise on his 
heels and toes, but the examiner noted it was painful.  The 
veteran testified at RO and Board hearings that the pain in 
his left foot was constant and that the pain was worse with 
prolonged standing and walking.  He asserted his left foot 
had been getting worse over the years.

In July 2000, a VA examiner stated there was tenderness at 
the base of the second, third, and fourth toes on the plantar 
aspect.  He noted the veteran ambulated with a limp favoring 
his left foot.  The veteran was unable to do range of motion 
of the toes because of pain.  The evidence establishes that 
the veteran has arthritis in the metatarsals of his left 
foot.  However, the Board finds that the evidence shows a 
left foot disorder that is moderately disabling and no more.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5283.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  In the July 2000 VA examination 
report, the examiner stated that the pain the veteran was 
currently experiencing was due to the plantar neuroma on his 
left foot.  He added that functional loss due to pain was 
"significant" because of the neuroma, which he stated was 
moderate to severe.  The veteran is not service connected for 
the plantar neuroma on his left foot; rather, he is service 
connected for residuals of fractures to the second, third, 
fourth, and fifth metatarsals of the left foot.  This 
examiner felt that the majority of the veteran's pain was due 
to the plantar neuroma, which is not part of the service-
connected disability, and he did not attribute the plantar 
neuroma to the service-connected residuals of fractures to 
the second, third, fourth, and fifth metatarsals of the left 
foot.  The Board notes that if the veteran wishes to seek 
service connection for the plantar neuroma on his left foot, 
he should submit a claim.  As the facts stand at the present 
time, the veteran's service-connected residuals of fractures 
to the second, third, fourth, and fifth metatarsals of the 
left foot are no more than moderately disabling.  See id.

When examined in September 1997, the examiner stated the 
veteran's functional loss due to pain was "of 
significance."  The Board does not find that such is 
indicative of any more than a moderately disabling 
disability.  Again, the expression in the July 2000 
examination of the functional loss being moderate to severe 
was not attributed to the residuals of the fractures of the 
metatarsals.  Thus, the Board finds that the current 
10 percent evaluation is appropriate.

In making the determination that the veteran's service-
connected disability is no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Code 
5283 is not predicated on loss of range of motion, and thus 
DeLuca does not apply to the veteran's claim for an increased 
evaluation.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Additionally, it must be noted that there are no Diagnostic 
Codes which address limitation of motion of the toe or toes.

The Board notes that it has considered evaluating the 
veteran's service-connected residuals of fractures to the 
second, third, fourth, and fifth metatarsals of the left foot 
under Diagnostic Code 5284, but finds that such contemplates 
residuals of a foot injury, as opposed to residuals of a toe 
injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than a 
10 percent evaluation, the Board finds that the medical 
evidence does not support such finding for the reasons stated 
above.  The veteran is correct in stating that his left foot 
has worsened, but the medical evidence establishes that the 
worsening is not attributable to the service-connected 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot.  The Board attaches 
greater probative weight to the clinical findings and medical 
determination of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  

Taking the veteran's contentions into account and the medical 
findings, an initial evaluation in excess of 10 percent for 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot warrants an extraschedular 
evaluation.  However, the clinical presentation of the 
veteran's service-connected disability is neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  See id.  The record, moreover, 
does not reflect frequent periods of hospitalization due to 
this disability or interference with employment to a greater 
degree that that contemplated by the regular schedular 
standards, which are based on average impairment of 
employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board regrets that a more favorable decision cannot be 
made as to the veteran's claim for an increased evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

